  Case 2:18-cv-03651-FMO-SK Document 83 Filed 01/18/19 Page 1 of 2 Page ID #:503

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-3651 FMO (SKx)                                 Date    January 18, 2019
 Title             Noah Kirk v. Los Angeles County, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder             Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Re: Further Proceedings

      Having reviewed and considered the parties’ Stipulation Regarding Extension of Litigation
Deadlines (Dkt. 82, “Stipulation”), IT IS ORDERED THAT:

         1. The Stipulation (Document No. 82) is granted in part as set forth below.

         2. All fact discovery shall be completed no later than May 7, 2019.1

        3. All expert discovery shall be completed by July 22, 2019. The parties must serve their
Initial Expert Witness Disclosures no later than May 21, 2019. Rebuttal Expert Witness
Disclosures shall be served no later than June 20, 2019. The parties should commence expert
discovery shortly after the initial designation of experts, because Local Rules 7-3 and 37-1 require
ample time to meet and confer as well as brief the matters, and because the final pretrial
conference and trial dates will not be continued merely because expert discovery is still underway.

       4. The parties shall complete their settlement conference before a mediator from the
court’s ADR panel (“settlement officer”) no later than May 7, 2019. Plaintiff’s counsel shall contact
the settlement officer with enough time so that the settlement conference date is early enough to
comply with the settlement completion deadline imposed by this court. After obtaining available
dates from the settlement officer, counsel for the parties shall confer and select one of the
proposed dates. Plaintiff’s counsel shall then advise the settlement officer of the settlement
conference date selected by parties. If the case settles, counsel shall file a Notice of Settlement
no later than 24 hours after the case is settled, stating when they expect to file their dismissal
papers. Otherwise, the parties must, no later than 48 hours after the settlement conference
is completed, file a Status Report Re: Settlement. The Status Report shall not disclose the
parties’ settlement positions, i.e., the terms of any offers or demands. The Status Report shall
describe the efforts made by the parties to resolve the dispute informally, i.e., the occasions and


         1
         Except as set forth in this order, the parties shall comply with all the dates and
requirements set forth in the Court’s Case Management Order of September 10, 2018 (Dkt. 68).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 2
  Case 2:18-cv-03651-FMO-SK Document 83 Filed 01/18/19 Page 2 of 2 Page ID #:504

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 18-3651 FMO (SKx)                                 Date    January 18, 2019
 Title          Noah Kirk v. Los Angeles County, et al.

dates when the parties participated in mediation or settlement conferences. The Status Report
shall also include the name of the settlement officer who assisted the parties with their settlement
conference.

       5. Any motion for summary judgment or other potentially dispositive motion shall be filed
no later than August 22, 2019, and noticed for hearing regularly under the Local Rules. Any
untimely or non-conforming motion will be denied. All potentially dispositive motions shall comply
with the requirements set forth in the Court’s Order Re: Summary Judgment Motions (Dkt. 69).
Each party is allowed one potentially dispositive motion.

       6. The parties shall file memoranda of contentions of fact and law; witness lists; the Pretrial
Exhibit Stipulation; and joint motions in limine no later than October 18, 2019.

       7. The parties shall lodge their proposed Pretrial Conference Order and file the Joint Jury
Instructions; Disputed Jury Instructions; a joint proposed verdict form; a joint statement of the
case; proposed additional voir dire questions, if desired; and reply memoranda to motions in limine
no later than October 25, 2019.

       The parties shall also send copies of the proposed Pretrial Conference Order; Joint Jury
Instructions; Disputed Jury Instructions; the joint proposed verdict form; the joint statement of the
case; and any proposed additional voir dire questions, to the chambers e-mail address
(fmo_chambers@cacd.uscourts.gov) in WordPerfect (the court’s preference) or Word format.

     8. The final pretrial conference and hearing on motions in limine is scheduled for
November 8, 2019, at 10:00 a.m.

        9. The trial is scheduled to begin on November 26, 2019, at 9:00 a.m. On the first day of
trial, counsel must appear at 8:45 a.m. to discuss preliminary matters with the court.

         10. Absent exceptional circumstances, no further extensions will be granted.

      11. The parties are reminded that discovery is not stayed, notwithstanding the pending
motion to dismiss. (See Dkt. 68, Court’s Order of September 10, 2018, at 2); (Dkt. 42, Court’s
Order of June 15, 2018).

                                                                                00      :     00
                                                      Initials of Preparer             vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                Page 2 of 2
